Name: 81/318/EEC: Commission Decision of 29 April 1981 establishing that the apparatus described as 'Perkin Elmer - atomic absorption spectrophotometer, model 5000' may be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  iron, steel and other metal industries;  natural and applied sciences;  environmental policy;  mechanical engineering
 Date Published: 1981-05-13

 Important legal notice|31981D031881/318/EEC: Commission Decision of 29 April 1981 establishing that the apparatus described as 'Perkin Elmer - atomic absorption spectrophotometer, model 5000' may be imported free of Common Customs Tariff duties Official Journal L 127 , 13/05/1981 P. 0019 - 0019Commission Decisionof 29 April 1981establishing that the apparatus described as "Perkin Elmer  atomic absorption spectrophotometer, model 5000" may be imported free of Common Customs Tariff duties(81/318/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 25 October 1980, the Italian Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Perkin Elmer  atomic absorption spectrophotometer, model 5000", to be used for research in the determination of heavy metals in the water, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community ;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 5 March 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter ;Whereas this examination showed that the apparatus in question is a spectrophotometer; whereas its objec tive technical characteristics, such as the very high precision of the spectrum and the rapidity of the determination, and the use to which it is put make it specially suited to scientific recearch ; whereas, moreover, apparatus of the same kind are principally used for scientific activities ; whereas it must therefore be considered to be a scientific apparatus ;Whereas, on the basis of information received from Member States, apparatus of equivalent scientific value capable of use for the same purpose is not currently manufactured in the Community ; whereas, therefore, duty-free admission of this apparatus is justified,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "Perkin Elmer  atomic absorption spectrophotometer, model 5000", which is the subject of an application by the Italian Government of 25 October 1981, may be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 29 April 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------